DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 7/26/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al. (US 2018/0372958) in view of JP 2015-534135 (hereinafter JP ‘135).
Consider claim 1, Karafin et al. disclose (e.g. figure 12) an optical film comprising a holographic optical element in which a refractive index changing pattern is recorded (the alternating layers of CESs 72, 74 can be holographic structures) [0187-197],
Wherein the refractive index changing pattern includes a refractive index changing unit region in which a refractive index varies along the plane direction, wherein the refractive index changing unit region comprises at least one high-refraction unit region (R2, second refracting index of 1.59) and at least one low-refraction unit region (R1, first refractive index of 1.49),
wherein the plane direction is a direction parallel to the plane of the optical film having the maximum area (see figure 12, the film has a larger area in the plane direction) [0197-0199].
However, Karafin et al. do not explicitly disclose that the holographic optical element comprises a photosensitive material.  Karafin and JP ‘135 are related as resins with holographic structures.  JP ‘135 discloses a holographic medium that is a photosensitive resin for recording holograms [0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the resin of Karafin, to be a photosensitive resin as taught by JP ‘135 in order to achieve a precise refractive index modulation.
Consider claim 2, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the high-refraction unit region and the low-refraction unit region share the same center (see figure 12, the layers are arranged about a common center point) [0197-0199 of Karafin].
Consider claim 3, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the high-refraction unit regions region and the low-refraction unit region are alternately and repeatedly disposed in the direction away from the center of the refractive index change changing unit region along the plane direction (the refractive index portions can be arranged alternating) [0197-0199 of Karafin].
Consider claim 4, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the refractive index continuously changes in the refractive index changing unit region (the refractive index portions can be arranged alternating, and as such, are considered to continuously change) [0197-0199 of Karafin].
Consider claim 5, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the refractive index changing unit region comprises a plurality of high-refraction unit regions and a plurality of low-refraction unit regions, and the local maximum refractive index of the high-refraction unit regions changes in the direction away from the center of the refractive index changing unit region along the plane direction (the refractive index portions can be arranged alternating in a direction away from the center of the device) [0197-0199 of Karafin]. However, Karafin does not explicitly disclose that the refractive index decreases in the direction away from the center. It is considered to be within ordinary skill level to select the layers to decrease away from the center since different refractive indexes are disclosed and a skilled artisan can select an increasing or decreasing arrangement through routine experimentation. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Karafin to have the refractive index decrease in order to obtain a range of workable values to alter the steer angles of the light in predetermined ways.
Consider claim 6, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the refractive index changing unit region comprises a plurality of high-refraction unit regions and a plurality of low-refraction unit regions, and the local minimum refractive index of the low-refraction unit regions changes in the direction away from the center of the refractive index changing unit region along the plane direction (the refractive index portions can be arranged alternating in a direction away from the center of the device) [0197-0199 of Karafin]. However, Karafin does not explicitly disclose that the refractive index increases in the direction away from the center. It is considered to be within ordinary skill level to select the layers to increase away from the center since different refractive indexes are disclosed and a skilled artisan can select an increasing or decreasing arrangement through routine experimentation. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Karafin to have the refractive index decrease in order to obtain a range of workable values to alter the steer angles of the light in predetermined ways.
Consider claim 7, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the maximum refractive index of the high-refraction unit region is in a range of 1.3 to 1.7 (the high refractive index is 1.59) [0197-0199 of Karafin].
Consider claim 8, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the minimum refractive index of the low-refraction unit region is in a range of 1.2 to 1.6 (the low refractive index is 1.49) [0197-0199 of Karafin].
Consider claim 9, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the average refractive index of the optical film is in a range of 1.3 to 1.8 (the average of 1.59 and 1.49 is 1.54) [0197-0199 of Karafin].
Consider claim 10, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein a difference between the radius of the high-refraction unit region and the radius of the low-refraction unit region adjacent to each other changes in the direction away from the center of the refractive index changing unit region along the plane direction (the thickness of the layers can vary, thus the difference between the radii of the high and low refractive regions changes in a direction away from the center of the device).  However, Karafin does not explicitly disclose that the thickness decreases in the direction away from the center. It is considered to be within ordinary skill level to select the layers to decrease the thickness away from the center since different refractive indexes are disclosed and a skilled artisan can select an increasing or decreasing arrangement through routine experimentation. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Karafin to have the thickness decrease in order to obtain a range of workable values to alter the steer angles of the light in predetermined ways.
Consider claim 11, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, comprising a plurality of refractive index changing unit regions (see figure 12, the device comprises layers R1-R20) [0195-0199 of Karafin].
Consider claim 12, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, comprising at least three refractive index changing unit regions, wherein a line connecting the respective center points of the refractive index changing unit regions adjacent to each other forms a polygon (See figure 3, which shows an array of energy relays.  Figure 12 is an embodiment for electromagnetic energy relays . Karafin discloses that an array of relays are used to form an energy surface.  Accordingly, the center points of a relay configured as in figure 12, would form a polygon, when configured in an array as shown in figure 3) [0078-0079, 0195-0199 of Karafin].
Consider claim 13, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the refractive index changing unit region has a radius in a range of 0.2 mm to 6 mm (Karafin discloses that the diameter of the layers R1-R20 can be 60 mm.  A unit region is considered to be one or more of the layers so that the radius is within the claimed range) [0195-0199 of Karafin].
Consider claim 14, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the optical film has surface roughness.  However, Karafin does not explicitly disclose that the roughness is less than 1 µm.  Although Karafin does not explicitly disclose the surface roughness, it is considered to be within ordinary skill to modify the surface roughness with routine experimentation.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the surface roughness to be less than 1µm in order to obtain a workable range by routine experimentation.
Consider claim 15, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the optical film has a thickness.  However, Karafin does not explicitly disclose that the thickness is in a range of 3 µm to 300 µm. Although Karafin does not explicitly disclose the thickness, it is considered to be within ordinary skill to modify the surface roughness with routine experimentation.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the thickness to be in the claimed range in order to obtain a workable range by routine experimentation.
Consider claim 17, the modified Karafin et al. reference discloses (e.g. figure 12 of Karafin) an optical film, wherein the holographic optical element is a transmissive holographic optical element (the alternating layers of CESs 72, 74 can be holographic structures) [0187-197 of Karafin].
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al. (US 2018/0372958) in view of JP 2015534135 as applied to claim 1 above, and in further view of Kim et al. (US 2017/0133637).
Consider claim 18, Karafin et al. disclose (e.g. figure 12) an light emitting element comprising the optical film of claim 1 [0195-0199].  However, Karafin does not explicitly disclose an organic light emitting panel.  Karafin et al. and Kim are related as display devices with areas of different refractive indices.  Kim discloses (e.g. figure 3) an organic light emitting panel (the display includes an organic emission layer) [0059-0062].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Karafin to utilize the organic light emitting panel as taught by Kim, in order to increase the photo-efficiency of the display device.
Consider claim 19, the modified Karafin reference discloses (e.g. figure 3 of Kim) the organic light emitting element according to claim 18, wherein the organic light emitting panel comprises a substrate (123, substrate); and a transparent electrode layer (160, pixel electrode can be transparent); an organic light emitting layer (170, organic emission layer); and a reflective electrode layer (common electrode 180 can be reflective), which are sequentially provided on one side of the substrate, and the optical film is disposed on the surface of the substrate adjacent to the transparent electrode layer or on the opposite surface of the surface of the substrate adjacent to the transparent electrode layer or on both (the refractive index material is located on the same side of the substrate as the transparent electrode) [0051, 0060-0063 of Kim et al.].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al. (US 2018/0372958) in view of JP 2015534135 and Kim et al. (US 2017/0133637) as applied to claim 18 above, and further in view of Hanada et al. (US 2014/0313584).
Consider claim 20, the modified Karafin reference does not explicitly disclose that the organic light emitting layer emits Lambertian light. Karafin and Hanada are related as optical films. Hanada discloses a light source that exhibits a Lambertian light intensity distribution [0106].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Karafin to have a light source that exhibits a Lambertian light intensity distribution, as taught by Hanada, in order to provide uniform and wide-area illumination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872